There was evidence in this case to the effect that there was a belated realization by defendant that he had been involved in an accident. The jury could have found that there was a sincere attempt by him to disclose any possible participation, and that he did not seek to avoid any responsibility. On the other hand, it was within the province of the jury, on the facts, to infer that there *Page 557 
had been a violation of the law by defendant and that it came within the scope of the indictment. On this appeal much emphasis has been placed on the sentence imposed, and it is urged that it is not consistent with the type of offense with which defendant was charged and convicted. The request for modification of sentence on the ground that it is unduly severe seemingly recognizes the permissibility of the result reached by the jury. In the absence of reversible error this is necessarily so. The extent of the sentence, however, was for the trial judge, and subject to the limitations prescribed by statute, and in the absence of arbitrary or capricious action, the matter is within his discretion.
I therefore concur in sustaining the sentence and judgment.